Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 8, and 15 are independent and are amended.
This Application was published as U.S. 2019/0325028.
Earliest apparent priority is 19 April 2018.               
The instant Application is directed to providing a Natural Language Interface for a casino-type of gaming system which permits the casino managers who are the intended users of the system to query a central database for stored gambling statistics and data.  “[0094] … The gaming analytics computing system 100 can be used by a user 142, such as a casino operations executive or other type of user….” 
Pending Claims are allowed.
Response to Amendments
Objection to Figures 1-3 and 5-6 for including a series of numbered blocks that do not include any suitable legend is withdrawn in view of the amendments to the drawings.
Response to Arguments
Applicant has amended the independent Claims to include that “in response to the user query and determining the first user channel is associated with user query, select a first NLP application from a plurality of NLP applications based on the first user channel, the first NLP application configured to process user queries from the first user channel.”  The amendment specifies that the NLP is selected based on the user channel.
Support for this limitation is provided in the Specification of the instant Application at “[0038] In the example embodiment, each NLP application 216 is configured to process natural language messages associated with specific user channels, specific channel providers of the user channels, and/or specific types of natural language messages (e.g., text-based and/or audio-based). That is, the NLP application 216 may be specialized to handle different data protocols of the user channels and different types of natural language messages. ….”
Claim 1 as amended provides:
1. A natural language processing (NLP) system for a wagering game environment, 
the NLP system comprising: 
a first network interface communicatively coupled to a plurality of user channels configured to receive natural language (NL) input in a colloquial format from end users for requesting wagering game data; 
a second network interface communicatively coupled to a plurality of wagering game channels, each wagering game channel associated with at least one type of wagering game data; and 
logic circuitry communicatively coupled to the first network interface and the second network interface, 
the logic circuitry configured to: 
receive, via the first network interface, a user query including the NL input associated with an end user from a first user channel of the plurality of user channels; 
in response to the user query and determining the first user channel is associated with user query, select a first NLP application from a plurality of NLP applications based on the first user channel, the first NLP application configured to process user queries from the first user channel; 
transform, using the first NLP application, the NL input of the user query into a plurality of language tokens; 
formulate a command trigger based on the plurality of language tokens, the command trigger including a first portion of the plurality of language tokens and excluding a second portion of the plurality of language tokens; 
determine that the command trigger is linked to a command executable by a first wagering game channel of the plurality of wagering game channels by comparing the command trigger to a plurality of available commands of the plurality of wagering game channels; 
generate a command query incorporating the command, the command query structured in a predetermined format compatible with the first wagering game channel to execute the command; 
receive, from the first wagering game channel, a command reply including wagering game data associated with the command; 
generate, using the first NLP application, an NL response including the wagering game data, the NL response structured in a colloquial format consistent with the colloquial format of the NL input of the user query; and
transmit the NL response to the end user via the first network interface and the first user channel. 

Applicant argues that the cited references do not teach the amended limitation.  Response, 10.
Applicant argues that Bahmandam and Carino are silent regarding to any selection of NLP application from a plurality of NLP applications.  Response, 11.  Applicant is correct in this respect.
Applicant further argues that Sarikaya (U.S.10,504,512), which was cited for a selection of NLP application, teaches a single Natural Language Processing application that extracts text data from the input and determines which applications are configured to handle the requested function:  

    PNG
    media_image1.png
    187
    714
    media_image1.png
    Greyscale
Response, 11.
In Reply, the above characterization of Sarikaya is not entirely accurate if all of the various embodiments of Sarikaya are considered.  
For example, col. 7, line 23 to col. 8, line 2, teaches a “short lister component 350” which runs the text generated from ASR through a plurality of applications, all of which perform NLU, and one or some of which are best suited to determine the intent of the input text.  See Figure 4 of Sarikaya, e.g.  Then the NLU outputs are compared to find the most appropriate “application 290.”  In this embodiments, a plurality of NLU applications exist and are used and the result of one is selected.  
Sarikaya, however, does not teach selecting the NLP application based on the channel of communication used by the user.
Allowable Subject Matter
Pending Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, refer to the response to arguments and the discussion of close art.  A natural language interface for casino managers who wish to access a digest of the gambling data of a casino, where the user/casino manager inputs his query for the data in colloquial natural language and where the input NL is subjected to NLP to identify the command and query portions of the input and where a NLP application for conducting the natural language processing on the input command and query is selected from among a plurality of NLP applications based on the communication channel used by the user/casino manager to send the command and query, when considered in the context of the Claim as a whole and considering all of the limitations of the independent Claims together, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art
Brahmandam (U.S. 2019/0012876) as applied to the independent Claims during the prosecution is the closest reference.
Brahmandam, like the instant Application, is directed to “A platform for providing projections, predictions, and recommendations for casino and gaming environments. …. Through a natural language interface, the platform presents this information in a way which is natural and timely for casino operational executives to understand and act upon….”  Abstract.  Figure 1, the “gaming analytics computing system 100” is mapped to the “NLP system” of the Claim.  “Various users 142” can interact with the “gaming analytics computing system 100” via a “web browser.”  The “users 142” can use their own devices, “a mobile phone, a smartphone, a tablet, a laptop, a desktop, a kiosk, or other computing device,” to contact the “system 100” which means that each “user 142” is communicating over a different “user channel.”  Figure 7 shows the user interface where the user can enter his NL question in the “search bar” (or select one of the pre-loaded questions).  “[0094] … The gaming analytics computing system 100 can be used by a user 142, such as a casino operations executive or other type of user….”  “[0101] In some embodiments, the web server 110 can provide a graphical web user interface, such as the interface 140A, through which various users 142 can interact with the gaming analytics computing system 100. The graphical web user interface can also be referred to as a client portal, client interface, graphical client interface, and so forth. The web server 110 can accept requests, such as HTTP/HTTPS requests, from various entities, such as HTTP/HTTPS responses, along with optional data content, such as web pages (e.g. HTML documents) and linked objects (such as images, video, and so forth). The application server 108 can provide a user interface, such as the interface 140A, for users who do not communicate with the gaming analytics computing system 100 using a web browser. Such users can have special software installed on their computing devices to allow the user to communicate with the application server 108 via a communication network.”  “[0102] A user 142 can be presented with the interface 140A, as generated by the gaming analytics computing system 100. A user 142 can utilize, for example, a mobile phone, a smartphone, a tablet, a laptop, a desktop, a kiosk, or other computing device capable of displaying the interface 140A….”  “[0119] FIG. 7 depicts an example home screen 750 for a user that is generated by the gaming analytics computing system 700. The home screen 750 can include one or more pre-loaded questions to aid the user in navigating the system. The home screen 750 can also receive natural language queries entered by a user into the search bar….”]
Brahmandam, Figure 1, shows that the “gaming machines 122” in the “gaming environment 120” are connected to and provide “data 124” to a “host system 128” which is in turn connected to the “gaming analytics computing system 100.”  Connection of each of the “gaming machines 122” to the “Host System 128” may be through its own channel.  See Figure 5 sowing each “gaming machine 522, 526” is in a different “location 524, 528” and each is connected to the “gaming analytics computing system 500” over a network.  “[0095] The gaming analytics computing system 100 can receive data 124 generated from one or more gaming machines 122 associated with a gaming environment 120. The data 124 from the gaming machines 122 can be supplied to the gaming analytics computing system 100 through one or more intermediaries, such as host system 128. The host system 128 can include, for example, a slot management system, a casino management system, and/or other data aggregator systems. In some implementations, the data 124 can be supplied directly to the gaming analytics computing system 100 some or all of the gaming machines 122. The gaming machines 122 can each be, without limitation, any type of gaming machine, such as a video slot machine, a poker machine, a reel slot machines, a multi-game unit, among other types of electronic gaming machines know in the art. While only three gaming machines 122 are shown in FIG. 1 for illustration purposes, it is to be appreciated that the gaming analytics computing system 100 can be configured to receive data from hundreds or even thousands of different gaming machines associated with a gaming environment 120, as represented by gaming machine 126. Furthermore, it is to be appreciated that the gaming environment 120 can be any suitable environment, such as a casino gaming floor, or multiple gaming floors across a plurality of different properties. The data 124 utilized by the gaming analytics computing system 100 can include, without limitation, streaming data (i.e., gameplay related data), non-changing data (i.e., manufacturer), and/or updatable data (i.e., location, seat type). By way of example, the data 124 can include any of the following information: unique machine ID, game combination, duration of measurement window, time stamp, coin-in, coin-out, drop, jackpots paid out, hopper fills, and location/placement information.”  “[0096] The gaming analytics computing system 100 can be in communication with the host system 128 via an electronic communications network. The communications network can include a number of computer and/or data networks, including the Internet, LANs, WANs, GPRS networks, etc., and can comprise wired and/or wireless communication links. In addition to the host system 128, the gaming analytics computing system 100 can be in networked communication with other devices, such as other computing devices associated with the gaming environment 120 or other third party sources of data….”
Brahmandam, shows in Figure 1, that multiple users 142, each being presented with a “user interface 140A, 140B,” can input a “user query” to be processed by the “gaming analytics computing system 100.”  Figure 4A, “Question: How are my slots performing today? 424” Figure 4B, “User types question 452.”  Figure 7:  “How are my machines doing?” “[0101] … the web server 110 can provide a graphical web user interface, such as the interface 140A, through which various users 142 can interact with the gaming analytics computing system 100. … The web server 110 can accept requests … from various entities ….”    “[0119] … The home screen 750 can also receive natural language queries entered by a user into the search bar….”
Brahmandam teaches parsing the received natural language query which teaches “process user queries” of the Claim.  Figure 4B, “Convert to Ask DSL 454.”“14 … receive a natural language query provided through a query interface; for the natural language query, determine an intent of the query, wherein the intent of query comprises a verb, a fact, and a dimension.”  “21 …receiving, by the gaming machine analytics computing system, a natural language query.”  “23. …based on the parsing of the natural language query, retrieving a query result from a database,….”
Brahmandam, Figure 4A, “NL Parser 426” teaches parsing which is “transform .. query into … tokens” of the Claim.  See claims 22-23 above including “parsing” of the NL query.  “[0109] Once the question is fully formed, it is submitted to the system for information retrieval. The NL Parser 426 can parse the question and converts that into a standardized internal object structure "ask DSL" (Domain Specific Language) 428, as shown by processing block 454 in FIG. 4B….”
Brahmandam parses the natural language query into tokens including verbs, dimensions, and facts with the intent of creating a DSL query.  Figures 4A and 4B, 426, 428, 452, 454.  Some of the tokens are used to form the DSL query.  “[0108] Referring now to information retrieval 408, a user can interact with the system by asking questions 424. As shown at processing block 452 in FIG. 4B, an example question is "All slots with NetWin greater than $10,000 this month by manufacturer." ….”  “[0109] Once the question is fully formed, it is submitted to the system for information retrieval. The NL Parser 426 can parse the question and converts that into a standardized internal object structure "ask DSL" (Domain Specific Language) 428, as shown by processing block 454 in FIG. 4B. The DSL Object is a simplified way of representing any query in a technology agnostic format. It can consists of a dimension, a collection of metrics of interest about the dimension, a list of predicates to filter the result, and optional qualifiers like group by and sort by fields. Queries that are sent to the system are first converted to the ask DSL format before further processing.”
Brahmandam teaches forming DSL queries which are executable by the database of ingested data.  As such, it applies to all of the “wagering game channels” of the Claim.  Further, the terms that are extracted and used (see Figure 4A, 428) must satisfy certain conditions / “match available commands.” Figure 4B, 440.  “[0111] … a subgraph is built, it is passed on to the query builder 440 to build the graph database specific query. ….”
Brahmandam, Figure 4A, “query Builder 440” generates DSL queries that are compatible with the database 416 of ingested information 406.  “[0111] …  The query can then be converted to a specific query language and passed on to the query executor 442 to fetch data (processing block 460, FIG. 4B). The query is executed against the application database 416 (processing block 462, FIG. 4B). The output result can be formatted by the Result Formatter 444.”
Brahmandam, Figure 4A, “query executor 442” and “result formatter 444.”  Query is executed and results are returned. Figure 4B, “Fetch Result 462.”   “[0111] …  The query can then be converted to a specific query language and passed on to the query executor 442 to fetch data (processing block 460, FIG. 4B). The query is executed against the application database 416 (processing block 462, FIG. 4B). The output result can be formatted by the Result Formatter 444.”
Brahmandam, Figure 4A “Viz Resolver 446” visualizes the “Result 448.”  “[0111] …  The query can then be converted to a specific query language and passed on to the query executor 442 to fetch data (processing block 460, FIG. 4B). The query is executed against the application database 416 (processing block 462, FIG. 4B). The output result can be formatted by the Result Formatter 444.”  Figure 4A, “Result 448.” Figure 8-10, 11A, 11B, and 12-14. Various outputs provided to the user.  “[0112] The system can also determine an appropriate visualization to present the result to the user. The visualization resolver 446 can use the number of the metrics and other usage data to determine a set of visualizations that can be used by the interface to present the information to the user (such as using data visualization 146 in FIG. 1). The result 448 is finally rendered on the screen of a user interface. It is noted that most part of the processing described above involves resolving information dynamically and rely heavily on the meta data. To optimize processing time, meta data, resolved subgraphs can be cached.”
Brahmandam does not teach selecting a particular NLP.  Further, based on the Specification, the Claim intends to convey a command like “Show high score” with “Show” being the function/command keyword, to which the Claim refers as the “first portion,” and “high score” being the subject of the command to which the Claim refers as “a second portion.”  The current language is not particular because there is no definition for the first or second portions.  Nevertheless, all of the steps of NL command plus query execution are not taught by Brahmandam.  Brahmandam takes in the NL command and extracts the terms shown in Figure 4A box 428 which can be translated into a DSL query.  It does not appear to be looking for a command trigger word.  This is a minor point that is taught by a plethora of references including Carino (U.S. 10,424,297).
More importantly, Brahmandam does not teach different models for different users, where a user is determined according to his channel, and therefore does not teach “in response to the user query and determining the first user channel is associated with user query, select a first NLP application from a plurality of NLP applications based on the first user channel, the first NLP application configured to process user queries from the first user channel.”
Support for this limitation is provided at “[0038] In the example embodiment, each NLP application 216 is configured to process natural language messages associated with specific user channels, specific channel providers of the user channels, and/or specific types of natural language messages (e.g., text-based and/or audio-based). That is, the NLP application 216 may be specialized to handle different data protocols of the user channels and different types of natural language messages. ….”
	This limitation, when considered in the context of the Claim as a whole and including all of the claimed limitations was not found in the prior art.
Note this additional reference for selecting a “natural language” based on the channel used for communication:
Bigby (U.S. 20160301745):  “[0091] In some embodiments, a multi-channel content management method may be carried out by an AI digital signal processing system (e.g., comprising a digital signal processor) described herein. The method may begin by accessing communication qualifiers for interacting with computing devices associated with one or more input signals according to one or more channels employed by the one or more computing devices. For example, the method may include selecting a language (e.g., natural language, computing language, etc.) to use in communicating with the computing device based on a channel employed by the computing device….”
Bigby teaches selecting the “language” based on the channel of communication which very strongly suggests selecting the NLP “application” because the language determines which NLP application would be used if in fact NLP is conducted.
Note the definition of “channel” in [0038] of the Specification as “protocol,” and note the following reference in that respect:
Rajput (U.S. 2007/0150865):  “[0024] The protocols are designed in conjunction with the natural language instructions to provide corresponding functionality. For example, the functional language instructions may be interpreted by the processing device to retrieve the proper protocol from the protocol database so that natural language instructions are converted into encoded instructions usable by the processing device.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659